                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

CHASSIDY A. COVEY,                                 )
    Plaintiff                                      )
                                                   )
v.                                                 )    Civil Action No. 7:18cv00601
                                                   )    MEMORANDUM OPINION
ANDREW SAUL,1                                      )
Commissioner of Social Security,                   )    By: PAMELA MEADE SARGENT
    Defendant                                      )    United States Magistrate Judge

                        I. Background and Standard of Review

       Plaintiff, Chassidy A. Covey, (“Covey”), filed this action challenging the final
decision of the Commissioner of Social Security, (“Commissioner”), determining
that she was not eligible for supplemental security income, (“SSI”), under the Social
Security Act, as amended, (“Act”), 42 U.S.C.A. § 1381 et seq. (West 2012 & Supp.
2019). Jurisdiction of this court is pursuant to 42 U.S.C. § 1383(c)(3). This case is
before the undersigned magistrate judge upon transfer by consent of the parties
pursuant to 28 U.S.C. § 636(c)(1). Neither party has requested oral argument;
therefore, this case is ripe for decision.


       The court’s review in this case is limited to determining if the factual findings
of the Commissioner are supported by substantial evidence and were reached
through application of the correct legal standards. See Coffman v. Bowen, 829 F.2d
514, 517 (4th Cir. 1987). Substantial evidence has been defined as “evidence which
a reasoning mind would accept as sufficient to support a particular conclusion. It


       1
         Andrew Saul became the Commissioner of Social Security on June 17, 2019; therefore,
he is substituted for Nancy A. Berryhill as the defendant in this case.

                                             -1-
consists of more than a mere scintilla of evidence but may be somewhat less than a
preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). ‘“If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there
is “substantial evidence.’” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)
(quoting Laws, 368 F.2d at 642).

       The record shows that Covey protectively filed an application for SSI on
February 2, 2015, alleging disability as of January 5, 2006, based on insomnia,
degenerative disc disease, arthritis in her back and anxiety. (Record, (“R.”), at 161,
163-70, 183.) The claim was denied initially and upon reconsideration. (R. at 61-68,
69, 70-78, 79, 80-82, 87-91.) Covey then requested a hearing before an
administrative law judge, (“ALJ”). (R. at 94-96.) A hearing was held on July 18,
2017, at which Covey was represented by counsel. (R. at 29-60.)


       By decision dated November 8, 2017, the ALJ denied Covey’s claim. (R. at
16-24.) The ALJ found that Covey had not engaged in substantial gainful activity
since February 2, 2015, the application date. 2 (R. at 18.) The ALJ determined that
Covey had severe impairments, namely carpal tunnel syndrome status post bilateral
release surgeries, degenerative disc disease, obesity and diabetes mellitus, but he
found that Covey did not have an impairment or combination of impairments that
met or medically equaled one of the listed impairments in 20 C.F.R. Part 404 Subpart
P, Appendix 1. (R. at 18, 20.) The ALJ found that Covey had the residual functional
capacity to perform sedentary3 work which required no more than frequent balancing


       2
         Thus, the relevant time period for determining disability is from January 5, 2006, the
alleged onset date, through November 8, 2017, the date of the ALJ’s decision.
       3
          Sedentary work involves lifting items weighing up to 10 pounds with occasional lifting
or carrying of articles like docket files, ledgers and small tools. Although a sedentary job is defined

                                                 -2-
and occasional crouching, kneeling, stooping and climbing ramps and stairs and no
climbing ladders, ropes or scaffolds. (R. at 20-23.) The ALJ found that Covey was
not able to perform any of her past relevant work. (R. at 23.) Based on Covey’s age,
education, work history and residual functional capacity and the testimony of a
vocational expert, the ALJ found that a significant number of jobs existed in the
national economy that Covey could perform, including the jobs of an order clerk, a
date checker and a medical supplies assembler. (R. at 23-24.) Thus, the ALJ
concluded that Covey was not under a disability as defined by the Act, and was not
eligible for SSI benefits. (R. at 24.) See 20 C.F.R. § 416.920(g) (2019).


        After the ALJ issued his decision, Covey pursued her administrative appeals,
(R. at 10, 12), but the Appeals Council denied her request for a review. (R. at 1-3.)
Covey then filed this action seeking review of the ALJ’s unfavorable decision, which
now stands as the Commissioner’s final decision. See 20 C.F.R. § 416.1481 (2019).
This case is before this court on Covey’s motion for summary judgment filed June
27, 2019, and the Commissioner’s motion for summary judgment filed July 12,
2019.


                                           II. Facts


        Covey was born in 1981, (R. at 33), which classifies her as a “younger person”
under 20 C.F.R. § 416.963(c). She graduated high school and attended college for
one year. (R. at 38.) Covey has past relevant work experience as a sandwich maker
and in manufacturing plants. (R. at 34-36.) Covey testified that the primary

as one which involves sitting, a certain amount of walking and standing is often necessary in
carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and
other sedentary criteria are met. See 20 C.F.R. § 416.967(a) (2019).

                                              -3-
impairment that prevented her from working was her back pain. (R. at 38.) Covey
described it as constant, numbing and stabbing pain. (R. at 38.) Covey said that she
injured her back when she was 12 years old. (R. at 38.) Covey said that her legs
would ache and go numb. (R. at 39.) Covey testified that everything she did – sitting,
standing, walking – made her back pain worse. (R. at 40.) Covey said that she spent
most of her days changing positions from siting to lying to standing and walking. (R
at 40.) Covey testified that she took Lortab #10 and cortisone shots for her back pain.
(R. at 41.)


       Covey also testified that she suffered from TMJ on the right side of her face
and her jaw. (R. at 42.) She said that she took naproxen for her TMJ symptoms. (R.
at 42.) She testified that she had carpal tunnel release surgeries on both wrists in
2015, which cured her symptoms. (R. at 42-43.) Covey also testified that she
suffered from anxiety. (R. at 43.) She said that she sometimes had trouble leaving
her home. (R. at 44.) Covey said that she took Prozac for her anxiety. (R. at 43.)
Covey also testified that she had recently begun having seizures. (R. at 51.) She said
that she had never sought emergency medical treatment for these seizures. (R. at 52.)


       Mark A. Hileman, a vocational expert, also testified at Covey’s hearing. (R.
at 53-58.) Hileman testified that Covey’s prior work as a sandwich maker as
unskilled light4 work, her work as a plating equipment tender as semi-skilled
medium5 work and her work as a hand packager as unskilled medium work. (R. at

       4
         Light work involves lifting items weighing up to 20 pounds at a time with frequent lifting
or carrying of items weighing up to 10 pounds. If someone can perform light work, she also can
perform sedentary work. See 20 C.F.R. § 416.967(b) (2019).
       5
          Medium work involves lifting items weighing up to 50 pounds at a time with frequent
lifting or carrying of items weighing up to 25 pounds. If an individual can do medium work, she
also can do sedentary and light work. See 20 C.F.R. § 416.967(c) (2019).

                                               -4-
54.) Hileman was asked to assume a hypothetical individual of Covey’s age,
education and work history, who could perform light work with frequent balancing,
occasional crouching, kneeling, stooping and climbing ramps and stairs and who
could not climb ladders, ropes or scaffolds. (R. at 54.) Hileman said that such an
individual could perform Covey’s past work as a sandwich maker. (R. at 55.) He
also said that there were other jobs available that this person could perform, such as
work as a cafeteria attendant, a routing clerk and a marker. (R. at 55.) Hileman said
that, if this person was limited to frequent use of the upper extremities for fine
manipulation, she could not perform the sandwich maker job. (R. at 55.)


      Hileman was asked to consider a second hypothetical person of Covey’s age,
education and work history, who could perform sedentary work with frequent
balancing, occasional crouching, kneeling, stooping and climbing ramps and stairs
and who could not climb ladders, ropes or scaffolds. (R. at 56.) He said that there
were other jobs available that this person could perform, such as work as an
addressing clerk, a callout operator and a stuffer. (R. at 56.) Hileman was asked to
consider a third hypothetical person, limited as the second hypothetical, but who also
could not work with the general public and who was limited to frequent use of the
upper extremities for gross handling and fine manipulation. (R. at 56.) He said that
such a person could perform the stuffer job and the addressing clerk job. (R. at 57.)
He said that such a person also could perform work as a printed circuit board touch-
up screener. (R. at 57.)


      Hileman was asked to consider a fourth hypothetical person, limited as the
third hypothetical, but who also could not work with the general public and who was
limited to occasional use of the upper extremities for gross handling and fine


                                         -5-
manipulation. (R. at 57.) He said that there would be no jobs that such a person could
perform. (R. at 57.) Hileman also testified that there would be no jobs for a person
who could sit only two hours and stand and walk only two hours in a workday. (R.
at 58.) Hileman said that there would be no jobs available for a person who
consistently missed two or more days of work each month. (R. at 58.)


      In rendering his decision, the ALJ reviewed records from Dr. R. S. Kadian,
M.D., a state agency physician; Dr. Margaret Burke, M.D., a state agency physician;
Hillel Raclaw, Ph.D., a state agency psychologist; Carilion Clinic; New River
Medical Group; Blue Ridge Pain Management Associates; Mary E. Tekesky, P.A.-
C.: Dr. Anthony A. McPherron, D.O.; LewisGale Hospital Pulaski emergency
department; and Melinda Barber, F.N.P.


      Covey treated with Ida Sutherland, F.N.P. and Dr. Yung C. Chan, M.D., with
New River Medical Group, from October 25, 2013, to June 9, 2016, for complaints
of pain in her left thumb, coughs, urinary tract infection, upper respiratory infection,
inflamed earlobe, sore toe, depression, anxiety and not sleeping well. (273-81, 318-
329.) On April 23, 2015, Covey requested an increase in Klonopin because Social
Services was handling problems with her son. (R. at 329.) It was noted that Covey
answered questions appropriately, made good eye contact and walked with no
difficulty. (R. at 329.) The provider noted no anxious or depressed mood. (R. at 329.)
Nonetheless, Covey was diagnosed with anxiety and depression and given
prescriptions for Prozac and Klonopin. (R. at 329.)


      On August 24, 2015, Covey complained of no motivation to do anything. (R.
at 327.) She complained that the Prozac “worked at first but then stopped.” (R. at


                                          -6-
327.) Sutherland noted that Covey made good eye contact with communication and
answered questions appropriately. (R. at 327.) Sutherland noted no evidence of
depressed or anxious mood. (R. at 327.)


      Covey saw Dr. Chan for removal of a squamous cell cancerous mole and
follow-up for infection of the site on December 14, 2015, January 7, January 14 and
January 28, 2016. (R. at 321, 323-25.) On March 21, 2016, Covey told Sutherland
that she was feeling anxious and depressed and not sleeping at all. (R. at 319.)
Sutherland noted that Covey made good eye contact with communication and
answered questions appropriately. (R. at 319.) She noted no appearance of anxiety
or depression in Covey. (R. at 319.) On June 9, 2016, Covey complained of
continuing insomnia, but Sutherland noted that a recent sleep study showed no sleep
apnea and no insomnia because Covey slept well. (R. at 318.) Sutherland noted no
appearance of anxiety or depression, yet she diagnosed depression and generalized
anxiety. (R. at 318.) She discontinued Covey’s prescription for Risperdal and
prescribed trazodone. (R. at 318.)


      X-rays of Covey’s lumbar spine taken on January 30, 2014, show mild
scoliosis and minimal degenerative arthritic changes. (R. at 311.)


      Covey treated with Dr. George M. Baylor, M.D., with Blue Ridge Pain
Management Associates, (“Blue Ridge”), for complaints of low back and leg pain
from February 5, 2014, to January 24, 2017. (R. at 286-310, 313-16, 331-57.) On
February 5, 2014, Covey complained of low back and bilateral leg pain, right more
than the left. (R. at 286.) She rated her pain as a seven on a 10-point scale. (R. at
286.) She said her pain would come and go, and she described it as having both a


                                          -7-
dull and sharp quality. (R. at 286.) Covey said her pain improved with rest and
increased with activity. (R. at 286.) Dr. Baylor noted that radiographic images
showed degenerative disc disease with annular disc bulges at multiple levels of her
lumbar spine. (R. at 286.) He noted no significant change from images taken in 2010.
(R. at 286.) Covey complained of limitation of motion and back pain, spasms and
stiffness, but she denied any joint swelling, muscle cramps, painful joints, leg cramps
or neck pain. (R. at 287.) She also denied any anxiety or depression. (R. at 287.)
Covey’s physical examination of her lumbosacral spine revealed tenderness,
moderately limited range of motion, some paraspinal muscle spasm with mildly
reduced paraspinal muscle tone and positive straight leg raise test on the right. (R. at
287.) Dr. Baylor noted some weakness present and decreased tone, but no atrophy
or abnormal movement of Covey’s lower extremities. (R. at 288.) He noted that
Covey had a normal gait and was able to stand without difficulty. (R. at 288.) He
also noted normal mood and appropriate affect. (R. at 288.) Dr. Baylor prescribed
Lortab for Covey’s pain. (R. at 289.) Dr. Baylor performed lumbar paravertebral
facet joint injections with fluoroscopy on Covey on February 27 and March 25,
2014. (R. at 289, 291.)


      Covey returned to see Dr. Baylor on April 25, 2014, and his notes are almost
identical to his notes of the previous visit. (R. at 293-95.) On this occasion, Dr.
Baylor prescribed Klonopin and Norco and recommended that Covey undergo a
lumbar radiofrequency ablation under fluoroscopy. (R. at 295.) Covey saw Dr.
Baylor again on May 30, 2014, and his notes are almost identical to the notes of the
previous two visits. (R. at 296-98.) Dr. Baylor noted that Covey was awaiting
insurance approval to obtain the ablation procedure. (R. at 296.)




                                          -8-
        On Covey’s July 25, 2014, visit, Baylor’s notes mimic those he made on
previous visits, except that Covey also complained of hurting her knee recently while
playing basketball with her children. (R. at 299-301.) Dr. Baylor’s notes of Covey’s
October 24, 2014, office visit are almost identical to his previous notes, except these
contain a mention of knee pain upon motion and limited range of motion. (R. at 302-
04.) On January 21 and April 15, 2015, Covey rated her back pain as only a five on
a 10-point scale; otherwise, Dr. Baylor’s notes were consistent with those made on
Covey’s previous visit. (R. at 305-10.) On January 21, 2015, Dr. Baylor stated that
Covey had a permanent restriction against climbing stairs on a regular basis. (R. at
307.)


        Covey sought treatment for complaints of back pain at LewisGale Hospital
Pulaski on January 25, 2015. (R. at 433-36.) Covey reported chronic back pain since
2002 with an exacerbation when she had twisted her back the previous day. (R. at
433.) The provider noted no radicular symptoms. (R. at 433.) Covey denied any
extremity pain or stress or anxiety. (R. at 433.) Straight leg raise tests were negative,
and there were no motor or sensory deficits. (R. at 434-35.) Covey’s lumbar
paraspinal and sacroiliac areas were tender bilaterally. (R. at 435.) Covey was given
pain medication and discharged. (R. at 435-36.)


        On July 10, 2015, Covey’s complaints were similar to her previous visits with
Dr. Baylor except that she reported that a shelf fell on her at a store recently. (R. at
313-16.) She also complained of carpal tunnel syndrome in her right wrist, for which
she was seeing a hand surgeon. (R. at 313.) On this occasion, Dr. Baylor prescribed
Zanaflex and Norco. (R. at 315.) On October 2, 2015, Covey’s complaints and Dr.
Baylor’s findings were consistent with previous reports, except that Dr. Baylor noted


                                          -9-
that Covey had undergone carpal tunnel release surgery on her wrists, and she was
feeling much better. (R. at 331.) On January 26, 2016, Covey’s complaints and Dr.
Baylor’s findings were consistent with previous reports, except that Dr. Baylor noted
that Covey had a cyst removed from her stomach area and had received a
prescription for Percocet which she was still taking. (R. at 335.)


      On April 21, 2016, Covey saw Dr. Marc A. Swanson, M.D., with Blue Ridge.
(R. at 339-42.) Dr. Swanson’s notes of Covey’s complaints and his findings are
similar to Dr. Baylor’s recent notes, except that Dr. Swanson noted that Covey had
been diagnosed with fatty liver disease and could not take extra strength Tylenol.
(R. at 339.) Covey returned to see Dr. Swanson on July 21, 2016, with similar
complaints and findings as previously. (R. at 343-46.) Dr. Swanson noted that upon
a pill count of Covey’s narcotic medication, the pills in her bottle were Tylenol; he
stated that Covey insisted this was what she was given by her pharmacy. (R. at 343.)
Covey complained of increased pain in her mid back area. (R. at 343.)


      Covey returned and saw Dr. Baylor on September 28, 2016, with a new
complaint of radicular symptoms in her lower extremities. (R. at 347-49.) Dr.
Baylor’s findings were unchanged. (R. at 348-49.) On December 2, 2016, Dr. Baylor
noted that Covey complained of a pain level of seven on a 10-point scale, and he
noted that her pain medication decreased her pain level by 60 percent. (R. at 352.)
Covey said that her pain medication allowed her to perform light recreational
activities. (R. at 352.) Dr. Baylor noted that Covey was grossly oriented to person,
place and time, her communication ability was within normal limits, and she had
intact memory, immediate and long-term recall and normal attention and
concentration abilities. (R. at 353.) He stated that Covey’s judgment and insight were


                                        - 10 -
intact, her rates of thought were normal, thought content was logical, abstract
reasoning was within normal limits, her mood was normal, her affect was
appropriate and she did not suffer from hallucinations, delusions or psychotic
thoughts. (R. at 353.) Dr. Baylor performed a lumbar epidural steroid injection with
fluoroscopy on Covey on December 2, 2016. (R. at 350.)


      On January 24, 2017, Covey saw Dr. Anthony L. Dragovich, M.D., with Blue
Ridge. (R. at 355-57.) Dr. Dragovich noted that Covey’s epidural steroid injection
gave her about 30 percent relief for about two weeks. (R. at 355.) The results of Dr.
Dragovich’s neurologic and psychiatric examination was identical to Dr. Baylor’s
December 2, 2016, findings. (R. at 356-57.)


      It is important to note that, over the course of her treatment for pain
management with Blue Ridge, Covey consistently denied any sleep problems or
anxiety or depression.


      On April 21, 2015, state agency physician Dr. R. S. Kadian, M.D., completed
a Physical Residual Functional Capacity Assessment of Covey. (R. at 65-66.) On
this assessment, Dr. Kadian stated that Covey was capable of lifting up to 50 pounds
occasionally and 25 pounds frequently. (R. at 65.) He stated that Covey could stand
and/or walk for about six hours and sit for about six hours in an eight-hour workday.
(R. at 65.) Dr. Kadian stated that Covey could frequently climb ramps, stairs,
ladders, ropes and scaffolds, balance, kneel and crawl and occasionally stoop and
crouch. (R. at 66.) He stated that Covey had no manipulative or environmental
limitations. (R. at 66.)




                                        - 11 -
       On June 23, 2015, Covey saw Mary E. Tekesky, P.A.-C., for complaints of
right hand/wrist pain that had been diagnosed as carpal tunnel syndrome. (R. at 365-
67.) Covey complained of right wrist pain, numbness and tingling involving all
fingers for the previous five years, with symptoms worsening over the previous two
to three months. (R. at 365.) Covey said that her pain, at its worst, was a 10 on a 10-
point scale. (R. at 365.) Covey said that she had used her father’s cockup wrist splint
with some improvement. (R. at 365.) At one point, Tekesky’s notes state that Covey
complained of knee pain, low back pain and sleep trouble; at another point, Tekesky
noted that Covey denied knee and low back pain, sleep trouble and feelings of
hopelessness. (R. at 365.) Covey identified her occupation as a “stay at home
mother.” (R. at 365.)


       Upon examination, Covey’s right wrist was not swollen or tender and had full
range of motion and grip strength with positive Tinel’s sign6, Phalen’s maneuver7
and Allen’s tests.8 (R. at 366.) Tekesky noted that Covey reported no problem with
her left wrist, and its examination was benign. (R. at 366.) Tekesky diagnosed carpal
tunnel syndrome. (R. at 366.) Tekesky ordered x-rays and EMG/NCS testing of
Covey’s right wrist. (R. at 366.)




       6
          Tinel’s sign is a tingling sensation in the distal end of a limb when percussion is made
over the site of a divided nerve. It indicates a partial lesion or beginning regeneration of the nerve.
See DORLAND’S ILLUSTRATED MEDICAL DICTIONARY, (“Dorland’s”), at 1527 (28th ed. 1994).
       7
         Phalen’s maneuver reduces the size of the carpal tunnel by holding the hand in a fully
flexed or extended position. It is used to detect carpal tunnel syndrome. See Dorland’s at 985.
       8
         Allen’s test seeks to determine if there is an obstruction to bloodflow in either the radial
or ulnar arteries. See Dorland’s at 1670.

                                                - 12 -
       Covey returned and saw Dr. Anthony A. McPherron, D.O., on July 13, 2015,
for follow up after her EMG testing of her right upper extremity. (R. at 363.) Dr.
McPherron noted that Covey’s EMG testing showed severe carpal tunnel syndrome
in her right upper extremity. (R. at 363.) Dr. McPherron noted that his examination
showed decreased sensation in Covey’s right upper extremity with positive Tinel’s
sign and Phalen’s testing. (R. at 364.) He noted that Covey’s gait was mildly antalgic
with normal sensation. (R. at 364.) Dr. McPherron recommended carpal tunnel
release surgery on Covey’s right wrist. (R. at 364.) Dr. McPherron performed a
carpal tunnel release on Covey on August 13, 20159. (R. at 428-29.)


       Covey returned to see Dr. McPherron on August 28, 2015, two weeks after
her right carpal tunnel release surgery. (R. at 360.) Covey complained of expected
post-operative pain, but she said the symptoms were improving. (R. at 360.) Covey
requested to schedule surgery on her left wrist for the next month. (R. at 360.) Dr.
McPherron noted some ecchymosis and swelling in Covey’s right wrist, but he stated
that wound was clean and dry with no drainage or erythema. (R. at 361.) He noted
that palpation to Covey’s right wrist bone found no tenderness, but palpation to the
soft tissue reveal mild tenderness over the volar wrist crease. (R. at 361.) He noted
limited range of motion due to pain. (R. at 361.) He stated that Covey’s sensation to
light touch was intact in all fingers, and her pulse was normal with good capillary
refill. (R. at 361.) Dr. McPherron noted similar findings in Covey’s left wrist with
negative Finkelstein’s test,10 but positive Tinel’s and Phalen’s test. (R. at 361.) He


       9
         The Operative Note stated that Dr. McPherron performed left carpal tunnel release, but
his other reports would show that this was Covey’s right carpal tunnel release.
       10
         Finkelstein’s test is the classic provocative test for diagnosis of De Quervain’s disease.
See physio-pedia.com/Finkelstein_Test (last visited Mar. 19, 2020).


                                               - 13 -
removed Covey’s sutures in her right wrist and scheduled her for left carpal tunnel
release. (R. at 361.)


       Dr. McPherron performed carpal tunnel release surgery on Covey on
September 17, 2015.11 (R. at 422-23.) Covey returned to see Dr. McPherron for post-
operative examination of her left carpal tunnel release on October 2, 2015. (R. at
358-59.) Covey reported that she was doing well with no complications. (R. at 358.)
Dr. McPherron removed her stitches from her left wrist. (R. at 358.) Inspection of
Covey’s surgical site revealed no swelling and a clean, dry wound with no drainage
or erythema, intact sensation in all fingers and good capillary refill. (R. at 359.)


       On August 19, 2015, state agency physician Dr. Margaret Burke, M.D.,
completed a Physical Residual Functional Capacity Assessment of Covey. (R. at 75-
76.) On this assessment, Dr. Burke stated that Covey was capable of lifting up to 10
pounds frequently. (R. at 75.) She stated that Covey could stand and/or walk for
about two hours and sit for about six hours in an eight-hour workday. (R. at 75.) Dr.
Burke stated that Covey could frequently balance, occasionally climb ramps and
stairs, stoop, kneel and crouch and never climb ladders, ropes or scaffolds or crawl.
(R. at 75-76.) She stated that Covey had no manipulative or environmental
limitations. (R. at 76.)


       On July 23, 2015, Hillel Raclaw, Ph.D., a state agency psychologist,
completed a Psychiatric Review Technique form, (“PRTF”), of Covey, finding she
was mildly restricted in her activities of daily living; experienced no difficulties


       11
          The Operative Note stated that Dr. McPherron performed right carpal tunnel release,
but his other reports would show that this was Covey’s left carpal tunnel release.

                                             - 14 -
maintaining social functioning; experienced mild difficulties maintaining
concentration, persistence or pace; and had experienced no repeated episodes of
extended-duration decompensation. (R. at 73-74.) Raclaw stated that the record
showed that Covey’s anxiety was well-controlled with medication and did not
impose any significant limitation on her functioning. (R. at 74.)


      Covey treated with Melinda Barber, F.N.P., with LewisGale Physicians, from
October 17, 2016, to July 10, 2017. (R. 456-79, 484-85.) Covey saw Barber to
establish primary care on October 17, 2016, after an earlier emergency department
visit for trigeminal neuralgia. (R. at 476.) Covey gave a history of depression,
anxiety and chronic back pain. (R. at 476.) Among the medications Covey reported
were hydrocodone-acetaminophen, Klonopin, Prozac, Zyprexa, Neurontin and
Zanaflex. (R. at 476.) Covey reported that the trigeminal neuralgia had resolved after
treatment with Neurontin and steroids. (R. at 477.) Covey denied any memory
changes, delusions, insomnia, mania, panic attacks or suicidal thoughts. (R. at 477.)
Covey’s musculoskeletal examination revealed normal ranges of motion, and normal
sensation in her extremities. (R. at 477.) Covey’s neurological examination revealed
equal extremity strength, intact sensory exam to light touch, normal reflexes, intact
coordination and normal gait. (R. at 477.)


      Covey returned to see Barber on November 7, 2016, with a complaint of ear
pain. (R. at 473-75.) Covey’s complaints and Barber’s examination were consistent
with the previous month’s, except that Barber diagnosed recurrent acute suppurative
otitis media and referred Covey to an ear, nose and throat specialist. (R. at 473-75.)
Covey returned to Barber on November 18, 2016. (R. at 469-71.) Covey reported
that the ear, nose and throat physician told her that she suffered from a 30 percent


                                        - 15 -
hearing loss in the right ear and diagnosed her with TMJ syndrome. (R. at 469.)
Barber noted that Covey had no teeth, but she reported jaw clenching. (R. at 469.)
Covey reported that Neurontin had improved her jaw symptoms, but they had not
resolved. (R. at 469.) Barber increased her Neurontin dosage. (R. at 469.) Other than
seeking additional treatment for a lipoma on her back, Covey’s complaints and
Barber’s findings were consistent with her earlier visits. (R. at 469-71.)


      On March 8, 2017, Covey reported that Prozac did not control her anxiety,
and she had difficulty sleeping. (R. at 465.) Barber ordered Covey to taper off
Klonopin, and she prescribed trazadone to help with sleep and anxiety. (R. at 465,
467.) Covey report that her trigeminal neuralgia was controlled with Neurontin. (R.
at 465.) Except for as stated above, Covey’s complaints and Barber’s findings were
consistent with earlier visits. (R. at 465-68.) Barber did note that Covey’s mood and
affect were appropriate with no thought disorder. (R. at 467.)


      On April 24, 2017, Covey complained of sinus problems, possible kidney
stones and swollen feet. (R. at 460-64.) Covey reported little interest or pleasure in
doing things, but she denied feeling down, depressed or hopeless. (R. at 460.) She
complained of trouble falling or staying asleep, sleeping too much and feeling tired
or having little energy. (R. at 460.) Covey denied feeling bad about herself, trouble
concentrating or moving or speaking slowly or fidgeting or being restless or having
thoughts of being better off dead or hurting herself. (R. at 460.) Barber opined that
Covey suffered from minimal depression. (R. at 460.) Covey reported fracturing her
left fourth and fifth toes about a month earlier. (R. at 460.) She reported right flank
pain for about four days, her trigeminal neuralgia had flared up for the past two days,
and she had suffered from kidney stones in the past. (R. at 460.) She also said that


                                         - 16 -
Prozac was not “taking care of her anxiety.” (R. at 460.) Other than as stated,
Covey’s complaints and Barber’s findings were consistent with earlier visits. (R. at
460-64.)


       Covey returned to see Barber on April 26, 2017, after her lab tests taken on
April 24 revealed that she suffered from diabetes. (R. at 456.) Covey was given
prescriptions for diabetic medication and testing supplies. (R. at 456.)


       When Covey saw Barber on July 10, 2017, she complained of seizure-like
activity over the previous two weeks. (R. at 485.) Barber also completed a work
assessment from Covey’s attorney on July 10, 2017, on which she stated that Covey
could sit and stand/walk about two hours in the workday, could never lift and carry
50 pounds, could occasionally lift and carry 20 pounds and frequently lift and carry
10 pounds or less. (R. at 481.) Barber stated that Covey’s pain and other symptoms
were not severe enough to interfere with her attention and concentration. (R. at 481.)
Barber stated that Covey was likely to be absent from work about once a month as a
result of her impairments or treatment. (R. at 481.) Barber stated that her opinions
were only estimations because she was otherwise unable to measure Covey’s work-
related abilities. (R. at 480.)


                                    III. Analysis


       The Commissioner uses a five-step process in evaluating SSI claims. See 20
C.F.R. § 416.920 (2019). See also Heckler v. Campbell, 461 U.S. 458, 460-62
(1983); Hall v. Harris, 658 F. 2d 260, 264-65 (4th Cir. 1981). This process requires
the Commissioner to consider, in order, whether a claimant 1) is working; 2) has a


                                        - 17 -
severe impairment; 3) has an impairment that meets or equals the requirements of a
listed impairment; 4) can return to her past relevant work; and 5) if not, whether she
can perform other work. See 20 C.F.R. § 416.920. If the Commissioner finds
conclusively that a claimant is or is not disabled at any point in this process, review
does not proceed to the next step. See 20 C.F.R. § 416.920(a)(4) (2019).


      Under this analysis, a claimant has the initial burden of showing that she is
unable to return to her past relevant work because of her impairments. Once the
claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C.A § 1382c(a)(3)(A)-(B) (West 2012); McLain
v, Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall, 658 F.2d at 264-65; Wilson
v. Califano, 617 F.2d 1050, 1053 (4th Cir. 1980).


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings. This
court must not weigh the evidence, as this court lacks authority to substitute its
judgment for that of the Commissioner, provided his decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether substantial
evidence supports the Commissioner’s decision, the court also must consider
whether the ALJ analyzed all the relevant evidence and whether the ALJ sufficiently
explained his findings and his rationale in crediting evidence. See Sterling Smokeless
Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).




                                         - 18 -
      Covey argues that the ALJ erred by failing to properly explain his weighing
of the medical opinions. (Memorandum In Support Of Motion For Summary
Judgment, (“Plaintiff’s Brief”), at 3-6.) Covey also argues that the ALJ erred by
failing to perform a function-by-function analysis of work-related abilities.
(Plaintiff’s Brief at 6-8.) Covey also argues that the ALJ’s finding that she could sit
for up to six hours in a workday was not supported by substantial evidence. (R. at 7-
8.)


      In her second argument, Covey states that the ALJ found that she suffered
from a number of severe impairments including carpal tunnel syndrome and obesity.
(Plaintiff’s Brief at 6-7.) Covey argues that, if an impairment is severe, it necessarily
imposes some limitations on a person’s work-related abilities. (Plaintiff’s Brief at
6.) The ALJ in her case, Covey argues, stated that her carpal tunnel syndrome was
considered in limiting her to lifting no more than 10 pounds, but she argues that the
ALJ erred when he did not impose any manipulative limitations upon her work-
related abilities. (Plaintiff’s Brief at 7.) Covey argues that a failure to include such
limitation, at the least, should have been explained by the ALJ. (Plaintiff’s Brief at
7.)


      The ALJ found that Covey had the residual functional capacity to perform
sedentary work which required no more than frequent balancing and occasional
crouching, kneeling, stooping and climbing ramps and stairs and no climbing
ladders, ropes or scaffolds. (R. at 20-23.) Specifically addressing Covey’s carpal
tunnel syndrome, the ALJ found that the medical evidence showed that Covey had
undergone bilateral release surgery with no significant residual symptoms. (R. at
22.) In reaching his residual functional capacity finding, the ALJ stated that he was


                                          - 19 -
giving little weight to the opinion of Nurse Practitioner Barber that Covey was
unable to sit, stand and walk a total of eight hours during the workday because it was
not supported by the objective evidence. (R. at 22.) In particular, the ALJ noted that
Covey’s examinations showed that she exhibited a normal gait, ability to stand and
intact sensation. (R. at 22.) The ALJ also noted that diagnostic imaging had revealed
only minimal degenerative changes. (R. at 22.) Instead, the ALJ chose to credit the
opinion of state agency physician Dr. Burke that Covey could perform sedentary
work. (R. at 22.)


      While the ALJ, in general, is required to give more weight to opinion evidence
from examining versus nonexamining medical sources, the ALJ is not required to
give controlling weight to the opinions of a treating source. See 20 C.F.R. §
416.927(c) (2019). In fact, even an opinion from a treating physician will be
accorded significantly less weight if it is “not supported by clinical evidence or if it
is inconsistent with other substantial evidence. …” Craig v. Chater, 76 F.3d 585,
590 (4th Cir. 1996). Furthermore, the ALJ is entitled to rely on a nonexamining
source’s medical opinion where that opinion is supported by the record as a whole.
See Alla Z. v. Berryhill, 2018 WL 4704060, at *11 (W.D. Va. Sept. 30, 2018); see
also 20 C.F.R. § 416.927(c)(3) (2019).


      Based on my review of the record, I find that the ALJ adequately explained
his weighing of the medical evidence. I further find that substantial evidence is
contained in the record to support his weighing of the medical evidence and his
residual capacity finding. With regard to the ALJ’s failure to find any impairment in
Covey’s manipulation abilities, the record reveals that no physician placed any such
limitations on Covey. Instead, the record shows that Covey’s bilateral carpal tunnel


                                         - 20 -
release surgeries successfully treated her carpal tunnel syndrome. “If a symptom can
be reasonably controlled by medication or treatment, it is not disabling.” Gross v.
Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986). Regarding Covey’s ability to sit, stand
and walk, the only radiographic evidence contained in the record shows that Covey
suffered from only minimal degenerative arthritic changes in her lumbosacral spine.
(R. at 311.)


      For all of the above stated reasons, I find substantial evidence supports the
ALJ’s weighing of the evidence and his ultimate residual functional capacity finding.


      An appropriate Order and Judgment will be entered.

      DATED:       March 19, 2020.

                                       /s/Pamela Meade Sargent
                                         UNITED STATES MAGISTRATE JUDGE




                                        - 21 -
